I do not agree to the postulate that the Act of the Legislature of 1927, Chapter 12325, did not affect the validity of the contract as "nothing is more material to the obligation of a contract than the means of its enforcement. The ideas of validity and remedy are inseparable." Language quoted by the Supreme Court of the United States in Tennessee, ex rel.
Bloomstein v. Sneed, 96 U.S. 69, 24 L.Ed. 610. I do not wish to file the opinion prepared by me in this case as a dissenting opinion because the views of the majority of the Court as expressed above do not accord with the views expressed by me in the opinion prepared by me and there is no probability of an agreement.